Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of JP2019-102826, filed in Japan on 5/31/2019, and JP2020-091303, filed in Japan on 5/26/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woehler et al (U.S. Patent Pub. No. 2020/0401785, hereafter referred to as Woehler) in view of Floto et al (U.S. Patent Pub. No. 2020/0131465, hereafter referred to as Floto). 

Regarding Claim 1, Woehler teaches a cell identification system comprising: an imaging device comprising: 
a well plate in which a plurality of wells capable of accommodating cells are provided (paragraph 65, Woehler teaches multi-well plate that images the cells.); 
a rotation mechanism configured to rotate the cells accommodated in the wells (paragraph 65, Woehler teaches  multi-positon emission filter wheel and thermal cycler.); and 
an imaging part configured to image the cells accommodated in the wells (Figure 13 item 200, item 114, Woehler); and 
an identification device comprising processing circuitry configured to: 
control the rotation mechanism to rotate the cells accommodated in the wells (paragraph 69, paragraph 216, paragraph 217, Woehler teaches a controller system that control the well plate); 
paragraph 69, paragraph 216, paragraph 217, Woehler teaches a controller system that used to image the well plate).
Woehler does not explicitly disclose input an image for the cells accommodated in the wells captured by the imaging part to a learned model so as to identify a cell in a good state from among the cells accommodated in the wells.
Floto is in the same field of art of cell imaging. Further, Floto teaches input an image for the cells accommodated in the wells captured by the imaging part (paragraph 19, Floto teaches that large wells can displayed.) to a learned model so as to identify a cell in a good state from among the cells accommodated in the wells (paragraph 119-paragraph 121, Floto teaches comparing the different cell colonies and by comparing the different images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woehler by incorporating the classification cell imaging that is taught by Floto, to make the invention that captures cell images and rotates multi-well plates; thus, one of ordinary skilled in the art would be motivated to combine the references since there are a number of problems and disadvantages in the field of microscopic imaging that can be addressed (paragraph 7, Floto).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Woehler in view of Floto discloses wherein the imaging device further comprises a distance adjustment mechanism capable of adjusting a distance between the imaging part and the cells accommodated in the wells (paragraph 68, Woehler), and wherein paragraph 68-paragraph 72, Woehler).

In regards to Claim 3, Woehler in view of Floto discloses wherein the imaging part further comprises: a microlens array including a plurality of lens elements arranged to correspond to positions at which the wells are formed (paragraph 69, paragraph 216, paragraph 217, Woehler; paragraph 143-paragraph 150, Floto teaches capturing images for the micrometers, which means that microlens are used.); and an image sensor that converts light passing through the microlens array into an electric signal (paragraph 69, paragraph 216, paragraph 217, Woehler; paragraph 143-paragraph 150, Floto).

In regards to Claim 5, Woehler in view of Floto discloses wherein the imaging device further comprises a trapping mechanism for trapping the cells in the wells (paragraph 180, Woehler).

Regarding Claim 6, Woehler teaches a cell identification system comprising: 
an imaging device (paragraph 65, Woehler teaches multi-well plate that images the cells.) comprising: 
a well plate in which a plurality of wells capable of accommodating cells are provided (paragraph 65, Woehler teaches multi-well plate that images the cells.);  
paragraph 65, paragraph 180-paragraph 185, Woehler teaches multi-well plate that images the cells.); and 
a distance adjustment mechanism capable of adjusting a distance between the imaging part and the cells accommodated in the wells (paragraph 67-paragraph 70, Woehler teaches the control the distance for imaging the wells.); and 
an identification device comprising processing circuitry configured to: 
control the imaging part to image the cells accommodated in the wells each time the distance is changed by the distance adjustment mechanism (paragraph 67-paragraph 71, paragraph 216, paragraph 217, Woehler teaches a controller system that control the well plate).
Woehler does not explicitly disclose input an image for the cells accommodated in the wells captured by the imaging part to a learned model so as to identify a cell in a good state from among the cells accommodated in the wells.
Floto is in the same field of art of cell imaging. Further, Floto teaches input an image for the cells accommodated in the wells captured by the imaging part (paragraph 19, Floto teaches that large wells can displayed.) to a learned model so as to identify a cell in a good state from among the cells accommodated in the wells (paragraph 119-paragraph 121, Floto teaches comparing the different cell colonies and by comparing the different images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woehler by incorporating the classification cell imaging that is taught by Floto, to make the invention that captures cell images and rotates multi-well plates; thus, one of ordinary skilled in the art would 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 7, Woehler in view of Floto discloses a microlens array including a plurality of lens elements arranged to correspond to positions at which the wells are formed (paragraph 5, paragraph 174, Woehler); and an image sensor that converts light passing through the microlens array into an electric signal (paragraph 5, paragraph 174, Woehler).

In regards to Claim 8, Woehler in view of Floto discloses wherein the imaging device further comprises a trapping mechanism for trapping the cells in the wells (paragraph 180, Woehler).

In regards to Claim 9, Woehler in view of Floto discloses wherein, a cell colony of cells is accommodated in the well, and the imaging part images the cell colony accommodated in the well, wherein the processing circuitry is further configured to extract an image for the cells from an image for the cell colony accommodated in the well (paragraph 26-paragraph 35, Woehler). 

Regarding Claim 10, Woehler teaches a cell identification system comprising: an imaging device comprising: 
paragraph 65, Woehler teaches multi-well plate that images the cells.); and 
an imaging part configured to image the cells accommodated in the wells (paragraph 65, Woehler teaches  multi-positon emission filter wheel and thermal cycler.); and 
a microlens array including a plurality of lens elements arranged to correspond to positions at which the wells are formed (paragraph 5, Woehler); and
an image sensor that converts light passing , through the microlens array into an electric signal (paragraph 5, Woehler).
Woehler does not explicitly disclose an identification device comprising processing circuitry configured to input an image for the cells accommodated in the wells captured by the imaging part to a learned model, so as to identify a cell in a good state from among the cells accommodated in the wells, wherein the imaging part further  comprises.
Floto is in the same field of art of cell imaging. Further, Floto teaches an identification device comprising processing circuitry configured to input an image (paragraph 19, Floto teaches that large wells can displayed.) for the cells accommodated in the wells captured by the imaging part to a learned model, so as to identify a cell in a good state from among the cells accommodated in the wells, wherein the imaging part further (paragraph 119-paragraph 121, Floto teaches comparing the different cell colonies and by comparing the different images.) comprises.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woehler by incorporating the classification cell imaging that is taught by Floto, to make the invention that captures cell images and rotates multi-well plates; thus, one of ordinary skilled in the art would 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

In regards to Claim 11, Woehler in view of Floto discloses wherein the imaging device further comprises a trapping mechanism for trapping the cells in the wells (paragraph 180, Woehler).

In regards to Claim 12, Woehler in view of Floto discloses wherein a cell colony of cells is accommodated in the well (paragraph 48-paragraph 53, Floto), and the imaging part images the cell colony accommodated in the well, wherein the processing circuitry is further configured to extract an image for the cells from an image for the cell colony accommodated in the well (paragraph 48-paragraph 53, Floto).

Regarding Claim 13, Woehler teaches a cell identification method comprising: imaging cells accommodated in a plurality of wells  provided in an imaging device by an imaging part provided in the imaging device (paragraph 65, Woehler teaches multi-well plate that images the cells.);  
changing a distance between the imaging part and the cells by a distance adjustment mechanism provided in the imaging device (paragraph 67-paragraph 72, Woehler allow the system to change the distance); 
paragraph 5, paragraph 67-paragraph 72, Woehler allow the system to change the distance); 
rotating the cells by a rotation mechanism provided in the imaging device (paragraph 14, paragraph 216, paragraph 217, Woehler); 
imaging the cells by the imaging part after rotating the cells (paragraph 213-paragraph 217, Woehler teaches imaging the cells.); 
changing the distance by the distance adjustment mechanism (paragraph 67-paragraph 70, Woehler teaches image the cells at different distances); 
imaging the cells by the imaging part after changing the distance (paragraph 67-paragraph 70, paragraph 177-paragraph 180, Woehler teaches different imaging areas).
Woehler does not explicitly disclose inputting a plurality of images for the cells obtained by the imaging to a learned model so as to identify a cell in a good state from among the cells.
Floto is in the same field of art of cell imaging. Further, Floto teaches inputting a plurality of images for the cells obtained by the imaging to a learned model so as to identify a cell in a good state from among the cells (paragraph 119-paragraph 121, Floto teaches comparing the different cell colonies and by comparing the different images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woehler by incorporating the classification cell imaging that is taught by Floto, to make the invention that captures cell images and rotates multi-well plates; thus, one of ordinary skilled in the art would be motivated to combine the references since there are a number of problems and disadvantages in the field of microscopic imaging that can be addressed (paragraph 7, Floto).
. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Woehler in view of Floto in view of Li et al (U.S. Patent Pub. No. 2019/0120831, hereafter referred to as Li).

Regarding Claim 4, Woehler in view of Floto teaches microlens imaging cell.
Woehler in view of Floto does not explicitly disclose wherein the rotation mechanism rotates the cells accommodated in the wells by vibrating the cells from a bottom portion of each of the wells.
Li is in the same field of art of cell imaging. Further, Li teaches wherein the rotation mechanism rotates the cells accommodated in the wells by vibrating the cells from a bottom portion of each of the wells (paragraph 228, Li).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woehler in view of Floto by incorporating cell samples that vibrates that is taught by Li, to make the invention that captures cell images and rotates multi-well plates that is able vibrating; thus, one of ordinary skilled in the art would be motivated to combine the references since it is needed to perform film system design aiming at light intensity distribution of a specific light source, and it is need to perform high-precision plating process many times to achieve an expected reflection effect, so process difficulty is large and manufacturing cost is high (paragraph 5, Li).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665